                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                                   NO. 7:19-CR-151-D-1

UNITED STATES OF AMERICA                     )
                                            )
             v.                             )                   ORDER
                                       '    )
MARVARLUSCORETELSNEAD                       )


      Upon motion of the United States and for good cause shown, it is hereby ORDERED

that Appendix 1, filed ma!}ually, and Appendix 2, filed at D.E. 178, both filed in support of

the Government's Opposition to Defendant's Motion for Judgment of Acquittal or a New

Trial on Count One (D.E. 177), be sealed.

      It is FURTHER ORDERED that the Clerk provide a signed copy of the Order to the

United States Attorney's Office.

      IT IS SO ORDERED, this the       L         day of   h b((A.,-.rj- 2021.

                                     JES c. DEVER Iti
                                     United States District Judge




       Case 7:19-cr-00151-D Document 181 Filed 02/03/21 Page 1 of 1
